DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-20, 53-66 have been considered but are moot in view of new grounds of rejection.  Arguments related to the applied references are discussed below
Applicant argues on page 12:

    PNG
    media_image1.png
    204
    693
    media_image1.png
    Greyscale

	Examiner respectively disagrees.  In view of 112 rejection above, examiner does not find anywhere in Gooley that expressly recites that suppression of melatonin is adversely affects or is disruptive to a subject’s circadian rhythm, as argued by the applicant.  The term adversely / disruptive is a relative term and requires that there should be some harm occurring to the subject (See 112 (b) rejection below).  There is no evidence of this in Gooley.  Gooley discloses in pages 5-6, that compliance and safety are being monitored during the tests.  Further, ¶0048 in applicant specification a certain level is said to be tailored so that treatment does not have adverse effect.  This is approximately same levels as in Gooley.  Hence if applicant is achieving this, Gooley will also achieve this.
Applicant further argues on page 12:
	
    PNG
    media_image2.png
    199
    651
    media_image2.png
    Greyscale

Examiner respectfully disagrees.  In Gooley, tests are conducted on healthy subjects.  However, the studies in Gooley are directed to optimize light therapy for disorders (See abstract, Implications of light therapy), implying that studies are not limited to just “healthy” subjects, but useful for treatment of not healthy patients.  Hence it would have been obvious to a person to look at the combination for using light therapy.  
In pages 12-17, applicant has submitted references, which are not directed to rejection as applied by the examiner.  In addition, it is submitted that number of references does not necessarily mean it wouldn’t work or someone might not use it (Note, these arguments are similar to that addressed in Advisory Action).  
In page 17, applicant argues:

    PNG
    media_image3.png
    90
    701
    media_image3.png
    Greyscale

Examiner respectfully disagrees.  While methods and dosages argued may be different in the application, a melatonin suppression will inherently result in a reduction.  There is nothing in claims that differentiate the method, and apparatus from combination of references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-20, 53-66 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “without adversely affecting the subject’s circadian rhythms” in lines 5-6.  The term "adversely" in claim is a relative term which renders the claim indefinite.  The term "adversely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what is the level of circadian rhythm, above or below can be considered to be disruptive to a subject with a neurological condition.  That is, a level which causes some harm to a patient.  This can vary from individual to individual and disease to disease.  For examination purposes, in view of applicant spec. ¶0048, examiner interprets a range between 10 13 and 10 16 photons/cm2/s to be sufficient to meet this condition.
Claims 2-4, 6-20, 53-66 recite or encompass similar limitation and is rejected for same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 16, 53-55, 60-61, 66 rejected under 35 U.S.C. 103 as being unpatentable over Gooley [“Spectral Responses of the Human Circadian System Depend on the Irradiance and Duration of Exposure to Light”, www.ScienceTranslationalMedicine.org,  12 May 2010 Vol 2 Issue 31] in view of Willis ‘226 [WO 2009/003226 A1].
As per claim 1, Gooley teaches a method comprising administering a course of ocular therapy for the subject (Gooley page 1 RHS, page 6 RHS)
including simultaneously administering to at least one eye of the subject (Gooley page 6 Protocol design), without adversely affecting the subject’s circadian rhythms (In view of 112 rejection above, firstly this is a negative limitation and Gooley does not expressly recite adversely affecting.  Page 2 disclose levels in the range of 12 to 13 log photons cm−2 s−1, which is in same range as that disclosed in ¶0048)
an above-ambient peak of light having an intensity that exceeds an intensity of a corresponding peak of ambient light in at least one of the following ranges: a blue range of wavelengths a blue-green range of wavelengths and a green range of wavelengths (Gooley abstract “Dose-response curves for melatonin suppression and circadian phase resetting were constructed in subjects exposed to blue (460 nm) or green (555 nm)”); and
below-ambient light in each of the following ranges: an amber range of wavelengths, an orange range of wavelengths and a red range of wavelengths, each having an intensity below an intensity of the amber range of wavelengths, the orange range of wavelengths and the red range of wavelengths in the ambient light (Gooley Fig 1B, shows below ambient levels of orange red or amber).
Gooley does not expressly teach the method is for addressing motor-related a neurological condition experienced by a subject comprising the enriched course of light therapy for a duration of about thirty minutes to about one hour.
Willis ‘226 teaches a method for addressing motor-related a neurological condition experienced by a subject (Willis ‘226 pages 5-7 6 last paragraph modulation (inhibition) of melatonin for treating motor-related a neurological condition), comprising the enriched course of light therapy (Willis ‘226 lines 15-28 light therapy including use of bright light , green or blue wavelengths).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus method in Gooley, by integrating use of  drugs with light therapy  as in Willis ‘226.  The motivation would be to provide method for treating disorders including neurological and neuropsychiatric disorders associated with amine functions (Willis ‘226 page 5 lines 10-15).
As per claim 2, Gooley in view of Willis ‘226 further teaches wherein administering comprises administering a course of ocular light therapy for the subject in which each peak in the amber range of wavelengths, the orange range of wavelengths and/or the red range of wavelengths has an intensity below an intensity of a corresponding peak in ambient light (Gooley Fig 1B).
As per claim 3, Gooley in view of Willis ‘226 further teaches wherein administering comprises administering a green light enriched course of ocular light therapy for the subject including administering an above-ambient peak of green light (Gooley Fig 1B).
As per claim 4, Gooley in view of Willis ‘226 further teaches wherein administering comprises administering a course of light therapy for the subject including administering the above-ambient peak with an above-ambient narrow band isolated intensity (Gooley Fig 1B).
As per claim 6, Gooley in view of Willis ‘226 further teaches wherein administering comprises administering a course of light therapy for the subject including administering the enriched course of light therapy at a different time of day than a drug therapy for the motor-related neurological condition is to be administered to the subject (Willis ‘226 Page 25 lines 15-16 “the eye of the patient is subjected to light therapy sequentially, separately or simultaneously with the administration of the agent.”).
As per claim 7, Gooley in view of Willis ‘226 further teaches wherein administering comprises administering a course of light therapy for the subject including administering a same spectral makeup of the light therapy to the subject a plurality of times throughout each day (Willis ‘226 Page 16 lines 4-9 “An "effective amount" of the agent is an amount sufficient to ameliorate and/or inhibit … Dosing may occur at intervals of minutes, hours, days, weeks, months or years or continuously over any one of these periods.”  Continuously over minutes or hours include plurality of times).
As per claim 9, Gooley in view of Willis ‘226 and Willis ‘085 further teaches wherein administering comprises administering a course of light therapy for the subject including administering light therapy capable of stimulating a dopaminergic response in a brain of a subject (Willis ‘226 Page 28 lines 26-28. Page 25 line 17).
As per claim 16, Gooley in view of Willis ‘226 further teaches wherein further comprising: prescribing a drug therapy including a dosage of medication for treating the motor-related neurological condition; and administering the drug therapy (Willis ‘226 Page 25 lines 6-7 “The one or more further agents may be an agent used in the treatment of neurological or neuropsychiatric disorders, such as, for example…”.  Page 27 lines 4-7 “The administration of the one or more further agents may involve combination therapies where an agent is administered …and at the same time subjecting an eye of the patient to light therapy.”).
As per claims 53-55, 60-61, 66, have limitations similar to claims 1, 3, 6, 9, and are rejected for same reasons as above.

Claims 17- 20, 56-59, 62-66, rejected under 35 U.S.C. 103 as being unpatentable over Gooley [“Spectral Responses of the Human Circadian System Depend on the Irradiance and Duration of Exposure to Light”, www.ScienceTranslationalMedicine.org,  12 May 2010 Vol 2 Issue 31] in view of Willis ‘226 [WO 2009/003226 A1], and further in view of Willis ‘085 [US 6310085 B1]
As per claims 17-18, 20, 56-57, 59, 62-63, Gooley in view of Willis ‘226 does not expressly teach after repeatedly administering the light therapy, reducing a dose of the medication administered to the subject in a revised course of treatment to treat the motor-related neurological condition, wherein prescribing the enriched course of light therapy and prescribing the drug therapy comprise prescribing the light and drug therapies in accordance with a time-coordinated dosing schedule, wherein prescribing the light and drug therapies in accordance with the time-coordinated dosing schedule comprises administering the drug therapy before a predetermined time of day 
Willis ‘085 teaches after repeatedly administering the light therapy, reducing a dose of the medication administered to the subject in a revised course of treatment to treat the motor-related neurological condition, (Wills‘085 Col 16 lines 34-51 “Parkinson's disease was exposed to bright light therapy (1500 lux) for two, 1 hour sessions per day, … patient showed improvement after treatment and the memory loss and her mental state improved, permitting her to decrease her daily dose); or
wherein prescribing the enriched course of light therapy and prescribing the drug therapy comprise prescribing the light and drug therapies in accordance with a time-coordinated dosing schedule (Wills‘085 Col 16 lines 34-51 “bright light therapy (1500 lux) for two, 1 hour sessions per day”, “her daily dose of 1-dopa.” Implies prescribed schedules for drugs and light); or
wherein prescribing the light and drug therapies in accordance with the time-coordinated dosing schedule comprises administering the drug therapy before a predetermined time of day (Wills‘085 Col 16 lines 36-37 “two, 1 hour sessions per day, one before retiring and one immediately upon arising”).
Before the effective filing date of the invention, the amount of time for light therapy was known to be effective as discussed in Willis ‘085 example 6.  It would have been obvious to person of ordinary skill in the art to modify Gooley in view of Willis ‘226 by integrating this duration so as to provide a known dosage schedule that provided improvement (Willis ‘085 Col 16 lines 49-51).
As per claims 19, 58, 64-65 Gooley in view of Willis ‘226 and Willis ‘085 further teaches claims 18, 57, 63 as discussed above.  Gooley in view of Willis ‘226 and Willis ‘085 does not expressly teach wherein prescribing the light and drug therapies in accordance with the time-coordinated dosing schedule comprises prescribing the light and drug therapies in such a way that the drug therapy is administered at a point in time from the morning to 5:30 p.m. and the light therapy is administered in the evening, at a different time of the day than the drug therapy.  However, these limitations are only directed to prescribing one of many optimal dosing schedules (as in applicant spec. ¶0048).  This is an obvious modification because, a doctor or physician can prescribe any dosages and treatments that will help the patient.  Multiple drugs or treatments can be prescribed based on patient needs, i.e. based on factors like age, progression of disorder, other health conditions, etc... .  This is also discussed in Wills ‘226 Page 16 lines 4-15, which discloses administering an “effective amount” so as to attain effects like delay, inhibit halt or reverse conditions of disorder being treated, and Page 25 discloses administering light therapy sequentially.  Before the effective filing date, prescribing /administering light therapy and drug therapy at specific dosages or times are an obvious modification so as to achieve the desired effects on the disorder based on patient needs.  
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Gooley in view of Willis ‘226 as applied to claim 1 above, and further in view of Wright [“Effect Of Light Wavelength On Suppression And Phase Delay Of The Melatonin Rhythm” Chronobiology International, 18(5), 801-808 (2001)]
As per claim 8, Willis in view of Anderson teaches claim 16 as discussed above.  Willis in view of Anderson does not expressly teach wherein prescribing comprises prescribing a course of light therapy for the subject including administering a plurality of time dependent spectral makeups of the light therapy to the subject at a corresponding plurality of different times throughout the day, with each time dependent spectral makeup of the plurality of time dependent spectral makeups corresponding to at least one particular time during the day.
Wright Page 802 3rd paragraph discloses studies which show the time dependent nature of wavelength effect on melatonin suppression (For e.g. evening green and blue is effective, while for morning green is effective).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Willis in view of Anderson by integrating the studies in Wright, for prescribing appropriate light therapy to patients.  The motivation would be as to achieve the desired effects like delay, inhibit halt or reverse conditions of disorder being treated using most effective dosage for patient.  

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gooley in view of Willis ‘226 as applied to claim 1 above, and further in view of Cowan [US 20030229107 A1]
As per claims 10-15, Willis in view of Anderson teaches claim 16 as discussed above.  Willis in view of Anderson further teaches diagnosing the at least one motor related neurological condition (Willis Page 12 lines 12-17).
Willis in view of Anderson does not expressly teach wherein diagnosing includes ocularly exposing the subject to an isolated bandwidth of at least one of amber, orange and red light; or wherein ocularly exposing enhances at least one symptom of at least one motor-related neurological condition or at least one symptom; or wherein ocularly exposing comprises administering at least one wavelength of light within a range of greater than 570 nm to about 750 nm to the subject; or wherein diagnosing includes ocularly exposing the subject to light in which wavelengths of greater than 570 nm to 750 nm have a greater collective intensity than a collective intensity of wavelengths from 460 nm to 570 nm.
Cowan teaches wherein diagnosing includes ocularly exposing the subject to an isolated bandwidth of at least one of amber, orange and red light (Cowan ¶0008 “. The method can be applied to measure BOLD responses of human subjects to different wavelengths of light. …The different wavelengths of light can be red light”); or
wherein ocularly exposing comprises administering at least one wavelength of light within a range of greater than 570 nm to about 750 nm to the subject (Cowan ¶0008 “wavelengths of approximately 660nm”); or
wherein diagnosing includes ocularly exposing the subject to light in which wavelengths of greater than 570 nm to 750 nm have a greater collective intensity than a collective intensity of wavelengths from 460 nm to 570 nm (Cowan ¶0008, ¶0025, red light simulation implies collective intensity in red range (around 570-750) is more than blue range); or
wherein ocularly exposing enhances at least one motor-related neurological condition, or at least one symptom (Cowan ¶0008.  The enhancing is a result of the exposing, and not a step in the method.  The exposure to red light in Cowan enhances condition /symptoms in similar manner as to that claimed); 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method in Willis in view of Anderson, by integrating diagnosing method as in Cowan.  The motivation would be to provide method for assessing Parkinson's disease, schizophrenia, or attention deficient disorder (Cowan ¶0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/           Primary Examiner, Art Unit 3793